Citation Nr: 0525333	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-31 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for coronary artery 
disease, asserted to be secondary to the service-connected 
post-operative bilateral varicose veins.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from April 1951 to 
March 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  Specifically, in that decision, the 
RO denied the issue of entitlement to service connection for 
coronary artery disease, asserted to be secondary to the 
service-connected post-operative bilateral varicose veins.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran's coronary artery disease is not associated 
with the service-connected post-operative bilateral varicose 
veins.  


CONCLUSION OF LAW

Coronary artery disease is not proximately due to, or the 
result of, the service-connected post-operative bilateral 
varicose veins.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in June 2004 in the present case, the RO 
informed the veteran of the type of evidence necessary to 
support his secondary service connection claim.  In addition, 
the RO notified the veteran that it would make reasonable 
efforts to help him obtain necessary evidence with regard to 
this issue but that he must provide enough information so 
that the agency could request the relevant records.  The RO 
also discussed the attempts already made to obtain relevant 
evidence with regard to this claim.  Further, the RO notified 
the veteran of his opportunity to submit "additional 
information and evidence," "additional things," "any other 
evidence or information that . . . [he believed would] 
support . . . [his] claim," and "additional evidence."  
Thus, he may be considered advised to submit all pertinent 
evidence in his possession.  

Additionally, the December 2002 rating decision and the 
September 2003 statement of the case (SOC) notified the 
veteran of the relevant criteria and evidence necessary to 
substantiate his secondary service connection claim.  These 
documents also included discussions regarding the evidence of 
record, adjudicative actions taken, and the reasons and bases 
for the denial of this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In any event, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in June 2004 was not given prior to 
the first adjudication of the issue on appeal, the content of 
the notice complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the veteran responded one week later in July 2004 
that he had no additional pertinent evidence to submit.  

Further review of the claims folder indicates that the RO has 
made multiple attempts to obtain records of post-service 
treatment adequately identified by the veteran.  All such 
available documents have been associated with the veteran's 
claims folder.  In this regard, the Board acknowledges that, 
in the July 2004 statement, the veteran explained that he 
receives all of his medical care at the VA Medical Center 
(VAMC) in Little Rock, Arkansas.  Importantly, records of 
treatment received by veteran at this facility have been 
obtained and associated with his claims folder.  In the July 
2004 statement, the veteran did not refer to any more recent 
records of relevant treatment that he has received at the 
Little Rock VAMC.  

Additionally, in an August 2005 statement, the veteran's 
representative requested that the Board remand the veteran's 
case to the RO to accord him a pertinent VA examination, as 
he had not undergone one during the current appeal.  In 
particular, the representative asked that such an evaluation 
include a medical opinion as to whether "there is a possible 
connection between the veteran's [service-connected] varicose 
veins and [his] coronary artery disease."  

The Board declines to obtain a medical nexus opinion with 
respect to the secondary service connection claim on appeal.  
While medical records provide current diagnoses of coronary 
artery disease, there is no true indication that such a 
disorder is associated with the service-connected 
post-operative bilateral varicose veins, other than by the 
veteran's own assertions.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is a lack of competent evidence 
suggesting that a heart disorder is related to the veteran's 
service-connected varicose veins.  The duty to assist is not 
invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 USCA 5103A(a)(2).  

Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the issue on appeal.  Accordingly, the Board will proceed to 
adjudicate the veteran's claim based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

In addition, disability that is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran does not claim, and the record does not show, 
that coronary artery disease was present in service or is 
otherwise related to active duty.  Service medical records 
are negative for complaints of, treatment for, or findings of 
a cardiovascular disorder.  In fact, at the separation 
examination which was conducted in March 1953, the veteran 
denied ever having experienced pain or pressure in his chest, 
palpitation or a pounding heart, or high or low blood 
pressure.  Further, this evaluation specifically demonstrated 
that the veteran had a blood pressure reading of 140/60 (in 
the sitting position) and that his heart (including thrust, 
size, rhythm, and sounds) was normal.  

According to pertinent post-service medical records, in 
January 1998, the veteran underwent a selective coronary 
angiography and a left ventriculography.  In March 1998, a 
provisional diagnosis of coronary artery disease was made.  A 
VA medical record dated in January 1999 includes diagnoses of 
unstable angina and coronary artery disease.  In February 
1999, the veteran underwent a coronary artery bypass graft 
times three with pre-, and post-, operative diagnoses of 
coronary artery disease with three vessel disease.  X-rays 
taken at that time also provided findings suggestive of 
probable congestive heart failure.  Subsequent medical 
records reflect continued treatment for coronary artery 
disease, which has been consistently found to be stable.  
Importantly, the claims folder contains no competent evidence 
associating the veteran's currently diagnosed coronary artery 
disease with his active military duty.  

The veteran claims that service connection for coronary 
artery disease is warranted because he developed this 
disorder as a result of his service-connected 
service-connected post-operative bilateral varicose veins.  
Significantly, however, while the claims folder contains 
multiple records of recent post-service treatment for, and 
evaluation of, coronary artery disease, absolutely no 
competent evidence associating this cardiovascular disorder 
with the veteran's service-connected varicose veins 
disability has been provided.  VA examinations in 1999 and 
2002 outline the symptoms of the varicose veins and reflect 
relatively mild varicosities, without evidence that the 
venous disorder causes or affects any cardiovascular disease 
process.   

As such, the Board finds that the preponderance of the 
evidence in the present case demonstrates that the veteran's 
current coronary artery disease, which began many years after 
his discharge from active military duty, is not related in 
any way to the service-connected post-operative bilateral 
varicose veins.  Consequently, service connection for 
coronary artery disease, asserted to be secondary to the 
service-connected post-operative bilateral varicose veins, 
cannot be awarded.  This secondary service connection claim 
is, therefore, denied.  See, 38 U.S.C.A. § 5107(b) (West 
2002).  


ORDER

Service connection for coronary artery disease, asserted to 
be secondary to the service-connected post-operative 
bilateral varicose veins, is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


